DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Implant
Species A - embodied in Figures 1A, 1B (The height profile of the lens varies at each axis as the first height profile 116 gradually transitions (into the second height profile 118)
Species B - embodied in Figures 7A, 7B (the apparatus 100 has an asymmetric height profile 702 in which the maximum height of the face of the apparatus differs between the different zones - In zone 120b, the height of a representative echelette 704 is shown to be greater than the height of a representative echelette 706 in zone 120c)
Species C - embodied in Figure 10 (the lens 1000 provides a mono-focal at corrective meridian .THETA.= 0.degree. and 180.degree. In addition, the lens 1000 provides a second mono-focal at corrective meridian .THETA.=90.degree. and -90.degree.. In addition, the lens 1000 provides a first bi-focal at .THETA.=-45.degree. and 135.degree.. In addition, the lens 1000 provides a second bi-focal at .THETA.=45.degree. and -135.degree.)
Species D - embodied in Figure 13 (the ophthalmic apparatus 1300 includes a first corrective meridian 90.degree.*N.degree..+-..alpha..degree. (variable 01), where .alpha. is the 
Species E - embodied in Figures 15A, 15B (the angularly varying phase members are located with a fixed-size zone and varies only along the angular position - the ophthalmic apparatus includes a plurality of zones 1502 (shown as 1502a, 1504b, and 1504c). The zones 1502a, 1502b, 1502c defined at a first corrective meridian .THETA.=0.degree. and 180.degree. (1506) has approximately the same zone length (i.e., cylinder power) as the zones 1502a, 1502b, 1502c defined at a second meridian .THETA.=45.degree. and 135.degree. (1508))
Species F - embodied in Figures 17A, 17B (the angularly varying phase members are located with a fixed-size zone and varies only along the angular position - having a height profile across the multiple zones (shown as 1702a, 1702b, and 1702c) in which the height of the face of the lens angularly varies with the meridian axes)
Species G - embodied in Figures 19A, 19B (ophthalmic apparatus 1900 that includes refractive angularly-varying phase members 102 - the first height profile 1902a of the lens transitions into the second height profile 1904b. Here, the inflection point of the refractive surface is shown to vary spatially (i.e., changing radial values) and angularly (i.e., changing height or thickness values))
Species H- embodied in Figure 21A (the lens 2100 provides a mono-focal at corrective meridian .THETA.=0.degree. and 180.degree.. In addition, the lens 2100 provides a second mono-focal at corrective meridian .THETA.=90.degree. and -90.degree. - the lens 2100 provides a first bi-focal at .THETA.=-45.degree. and 135.degree. and, in addition, the lens 2100 provides a second bi-focal at .THETA.=45.degree. and -135.degree.)
Diagrams of exemplary ophthalmic apparatuses that include either refractive or diffractive angularly-varying phase members
Species A - embodied in Figure 4A (diffractive lens, anteriorly-positioned)
Species B - embodied in Figure 4B (diffractive lens, posteriorly-positioned)
Species C - embodied in Figure 4C (refractive lens, anteriorly-positioned)
Species D - embodied in Figure 4D (refractive lens, posteriorly-positioned)
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from EACH of the two species groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774